 

Exhibit 10.1

 

[ex10-1_001.jpg]

 





Employment Agreement

 

This Agreement (the “Agreement”) is made as of the 29th day of January 2020 (the
“Effective Date”) between Interpace Biosciences, Inc. (the “Company”,
“Interpace” or “Employer”) and Fred Knechtel (“you” or “Executive”) (each a
“Party” and together the “Parties”). The term of your employment under this
Agreement will commence as of the Effective Date.

 

Position of Employment - Your full-time position with Interpace will be Chief
Financial Officer and Treasurer and, in that position, you will be a member of
the Leadership Team reporting to the President & CEO of Interpace.

 

Duties & Responsibilities – The Executive will have such authority and
responsibilities and perform such duties consistent with the position. The
Executive will devote his full working time and attention to the performance of
such duties and to the promotion of the business and interests of the Company
and its subsidiaries. Notwithstanding the foregoing, the Executive may (i)
engage in charitable, religious, civic and similar types of activities and
manage personal investments, and (ii) with the prior written consent of the
Company’s Board of Directors (the “Board”), serve on one or more outside board
of directors, provided that, in each case, such activities do not inhibit or
conflict with the business of the Company, its subsidiaries and/or affiliates.

 

Place of Employment—The Executive’s principal place of business for the
performance of his duties under this Agreement shall be the Company’s
headquarters in either Parsippany, NJ or Rutherford, NJ. Executive will be
required to travel as reasonably necessary, hereunder.

 

Base Salary – Effective beginning the Effective Date, you will be paid a base
salary of approximately $12,917.00 semi-monthly (assuming 24 pay periods), which
is $310,000.00 annually (“Base Salary”), subject to applicable federal, state,
and local withholding, such Base Salary to be paid to you in the same manner and
on the same payroll schedule in which all Company employees receive payment. Any
increases in your Base Salary for years beyond the first year of your employment
shall be at the sole discretion of the Company and Interpace’s Compensation and
Management Development Committee (“Compensation Committee”) of the Board of
Directors as appropriate, and nothing herein shall be deemed to require any such
increase.

 

Incentive Awards - You will have the opportunity to earn additional compensation
based on the Company’s Incentive Award program with an annual target of up to
40% of your Base Salary, paid out in cash, less applicable taxes and deductions
and/or stock. Payment is anticipated to be made no later than March 15th of the
following year. Your incentive awards will be based upon the condition that the
agreed upon performance goals and key financial objectives developed in concert
with the President & CEO of Interpace and the Compensation Committee are met.

 



 

 

[ex10-1_002.jpg]

 

   

 

 

Long-Term Incentive Awards – During the term you will be eligible to receive
equity awards under the Company’s 2019 Equity Incentive Plan (the “Plan”).
Additionally, (i) on the Effective Date, you will be awarded an option to
purchase 60,000 shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), with an exercise price per share equal to the Fair Market
Value (as defined in the Plan) of a share of Common Stock on the Effective Date
(such option, the “Initial Time-Vesting Option”) and (ii) on or within 30 days
following the Effective Date, subject to the approval of the Compensation
Committee, you will be awarded an option to purchase 60,000 shares of Common
Stock with an exercise price per share equal to the Fair Market Value of a share
of Common Stock on the date of grant (such option, the “Initial
Performance-Vesting Option”, and together with the Initial Time-Vesting Option,
the “Initial Options”). The Initial Time-Vesting Option shall be eligible to
vest in equal installments on each of the first three anniversaries of the
Effective Date, subject to your continued employment with the Company through
the applicable vesting date. The Initial Performance-Vesting Option shall be
eligible to vest upon the accomplishment of performance milestones determined by
the Compensation Committee in consultation with Executive. The Initial Options
will be subject to the terms of the Plan and an applicable award agreement by
and between Executive and the Company. In the event of a Change in Control (as
defined below) following the Effective Date, each of Executive’s
then-outstanding equity awards (including the Initial Options) shall be eligible
to vest and become exercisable in full immediately prior to the occurrence of
such Change in Control (including any such awards that vest in whole or in part
based on the attainment of performance-vesting conditions that shall be deemed
achieved at the target level of the applicable award agreement), subject to
Executive’s continuous employment through such Change in Control.

 

Health and Welfare Benefits – You will be provided the same health and welfare
benefits as offered to other Senior Executives including:

 

  1. Annual Paid Time Off or PTO of up to nineteen (19) days per year initially
, which will accrue monthly and consists of vacation, personal and sick time. A
total of five (5) accrued but unused PTO days at the end of a calendar year may
be carried over to the following year.         2. Company Paid Holidays of up to
twelve per year.

 

401(k) and Other Benefits – You will be eligible to participate in the Company’s
401(k) Plan to the extent and on such terms as the Company provides to other
senior executives. Contributions to the Company’s 401(k) plan are to be
determined annually. Long Term Life and Disability Insurance and other similar
plans or benefits will be offered to you at the same level available to other
senior executives.

 

Business Expenses – The Company shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of a reasonably itemized
Expense Report in accordance with Company policies and procedures.

 

 -2- 

 

 

Confidentiality & Non-Compete – Executive understands and acknowledges that, as
a result of your employment by the Company, you will be placed in a position of
trust and confidence and will be entrusted with confidential information, as
well as the Company’s confidential proprietary information and trade secrets, to
enable you to carry out your job. Accordingly, during your engagement and for a
period of twelve (12) months after the cessation of your engagement, you will
not, either directly or indirectly, either alone or in concert with others,
solicit, or encourage any employee of or consultant to the Company or any
Business Partner to leave the Company or Business Partner. During your
employment and for a period of twelve (12) months after the cessation of your
employment, you agree not to plan or otherwise take any preliminary steps,
either alone or in concert with others, to set up or engage in any business
enterprise that would be in competition with the Company in its oncology based
laboratory services and pharma services businesses. Additionally, you will be
required to sign a Confidential Information, Non-Disclosure, Non-Solicitation,
Non-Compete, And Rights to Intellectual Property Agreement, in substantially the
form attached hereto as Exhibit B, which will be provided to you for execution
promptly following the Effective Date.

 

Termination - You acknowledge that your employment with the Company is “at will”
and that your employment may be terminated by you or by the Company at any time,
and for any reason or for no reason.

 

  a. Employer Terminates Without Cause — If the Company terminates your
employment other than for “Cause” (as defined below), you will be entitled to
severance equal to the severance payments described below. In addition, (i) all
outstanding equity awards that were scheduled to vest during the 24-month period
following the termination date, but for your termination, shall become fully
vested and exercisable (including any such awards that vest in whole or in part
based on the attainment of performance-vesting conditions that shall be deemed
achieved at the target level of the applicable award agreement), and (ii) you
will be entitled to retain your vested equity awards through the date of
termination, subject to the terms and conditions of the Plan and applicable
award agreements. The Executive will also be eligible to receive health &
welfare benefit continuation for the salary continuation period.         b.
Executive Terminates Without Good Reason — If your employment is terminated (i)
by your resignation without Good Reason (as defined below) or (ii) on account of
your death or Total Disability, you will not be entitled to any severance or
benefit continuation payments, other than as required by law in effect at such
time. You will however be entitled to retain your vested equity awards through
the date of termination, subject to the terms and conditions of the Plan and
applicable award agreements.         c. Employer Terminates for Cause — If the
Company terminates your employment for Cause, Executive will not be entitled to
any severance or benefit continuation payments, other than as required by law in
effect at such time. However, Executive will be entitled to retain your vested
Equity Awards through the date of Termination, subject to the terms and
conditions of the Plan and applicable award agreements.         d. Executive
Terminates for Good Reason—If Executive terminates his employment for Good
Reason, Executive will be entitled to severance equal to the severance payments
described below. In addition, (i) all outstanding equity awards that were
scheduled to vest during the 24-month period following the termination date, but
for your termination, shall become fully vested and exercisable (including any
such awards that vest in whole or in part based on the attainment of
performance-vesting conditions that shall be deemed achieved at the target level
of the applicable award agreement), and (ii) you will be entitled to retain your
vested equity awards through the date of termination, subject to the terms and
conditions of the Plan and applicable award agreements. The Executive will also
be eligible to receive health & welfare benefit continuation for the salary
continuation period.

 

 -3- 

 

 

Severance —In the event that the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason, the Executive shall
receive severance payments as follows:

 

  a. For employment terminated prior to the first anniversary of employment, no
severance shall be payable.         b. For employment terminated on or after the
1st anniversary of employment and prior to the 2nd anniversary of employment, a
total amount of severance equal to six (6) months’ Base Salary, payable
semi-monthly on the Company’s regularly scheduled payroll dates.           For
employment terminated on or after the 2nd anniversary of employment, a total
amount of severance equal to twelve (12) months’ Base Salary, payable
semi-monthly on the Company’s regularly scheduled payroll dates.

 

Severance Conditioned Upon Release - Notwithstanding any provision herein to the
contrary, the continuation of health benefits and the severance payments
provided for above are subject to and contingent upon your execution and
non-revocation of a Severance Agreement and General Release in substantially the
form attached hereto as Exhibit A (a “Severance Agreement and General Release”),
which Severance Agreement and General Release becomes effective within sixty
(60) days following the termination of your employment. In addition to a release
of all claims, such Severance Agreement and General Release may include
Confidentiality, Non-Disparagement, No-Reapply, and/or other appropriate terms
and covenants. The severance payment shall not commence until Severance
Agreement and General Release becomes effective. Notwithstanding the foregoing,
if the 60-day period following your termination ends in a calendar year after
the year in which your employment terminates, the Severance Payment shall be
made no earlier than the first day of such later calendar year.

 

Section 409A Compliance - The following rules shall apply, to the extent
necessary, with respect to distribution of the payments and benefits, if any, to
be provided to you under this Agreement:

 

(i) This Agreement is intended to comply with or be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), and you and the
Company agree to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply with Section 409A and without resulting
in any increase in the amounts owed hereunder by the Company.

 

(ii) Subject to the provisions in this paragraph concerning Section 409A
compliance, the severance payments pursuant to this Agreement will begin only
upon the date of your “separation from service” (within the meaning of Section
409A) which occurs on or after the date of your termination of employment. It is
intended that each installment of the severance payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A.

 

 -4- 

 

 

(iii) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments (including any lump sum payments) and
benefits due under this Agreement, that would not otherwise be exempt from
Section 409A (either pursuant to a short-term deferral exception, the exception
for separation pay upon an involuntary separation from service or otherwise),
and that would, absent this paragraph concerning Section 409A compliance, be
paid within the six-month period following your “separation from service” from
the Company, shall not be paid until the date that is six (6) months and one day
after such separation from service (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six (6) months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein.

 

(iv) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A, to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (A) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (B) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (C) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

 

(v) Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided in
this Letter Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

Definitions - For purposes of this Agreement, the following terms shall have the
following meanings:

 

“Cause” means your (i) material or willful failure to perform duties reasonably
expected and/or requested of you; provided that such material or willful failure
continues for more than thirty (30) days after the Company’s written notice you
of such material or willful failure to perform; (ii) conviction of, guilty plea
to, or confession of guilt of a felony or an act involving moral turpitude;
(iii) commission of a fraudulent, illegal, or dishonest act in the course of
your employment or otherwise in respect to the Company; (iv) willful misconduct
or gross negligence; (v) material violation of the Company’s policies or
procedures; (vi) material violation of any Confidential Information,
Non-Disclosure, Non-Competition, Non-Solicitation, and Rights to Intellectual
Property Agreement between you and the Company; (vii) a material breach of any
of the terms or conditions of this Letter Agreement not cured within thirty (30)
days after written notice of such breach from the Company to you; (viii) failure
to adhere to moral and ethical business principles consistent with the Company’s
Code of Business Conduct and Guidelines on Corporate Governance as in effect
from time to time; or (ix) engaging in an act or series of acts constituting
misconduct resulting in a misstatement of the Company’s financial statements due
to material non-compliance with any financial reporting requirement within the
meaning of Section 304 of the Sarbanes-Oxley Act of 2002.

 

 -5- 

 

 

“Change in Control” means any of the following events following the date hereof:
(i) any merger by the Company into another corporation or corporations which
results in the stockholders of the Company immediately prior to such transaction
owning less than 51% of the surviving corporation; (ii) any acquisition (by
purchase, lease or otherwise) of all or substantially all of the assets of the
Company by any “person” (as such term is used in Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), corporation
or other entity or group thereof acting jointly; (iii) the acquisition of
beneficial ownership of voting securities of the Company (defined as common
stock of the Company or any securities having voting rights that the Company may
issue in the future) or rights to acquire voting securities of the Company
(defined as including, without limitation, securities that are convertible into
voting securities of the Company (as defined above) and rights, options,
warrants and other agreements or arrangements to acquire such voting securities)
by any other “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), corporation or other entity or group thereof acting jointly, in
such amount or amounts as would permit such person, corporation or other entity
or group thereof acting jointly to elect a majority of the members of the Board,
as then constituted; or (iv) the acquisition of beneficial ownership, directly
or indirectly, of voting securities and rights to acquire voting securities
having voting power equal to 51% or more of the combined voting power of the
Company’s then outstanding voting securities by any “person” (as such term is
used in Sections 13(d) or 14(d) of the Exchange Act), corporation or other
entity or group thereof acting jointly. Additionally, any transaction that
involves a mere change in identity, form or place of organization with the
meaning of Section 368(a)(1)(F) of the Code, or a transaction of similar effect
or which is used to obtain a line of credit or other financing, shall not
constitute a Change in Control.

 

“Good Reason” means any of the following events, without your written consent:
(i) a significant reduction of your duties, position or responsibilities
relative to your duties, position or responsibilities in effect immediately
prior to such reduction, or your removal from such position, duties or
responsibilities; (ii) a reduction of your Base Salary as in effect immediately
prior to such reduction; (iii) your relocation to a facility or a location more
than fifty (50) miles from the Company’s then current principal locations in New
Jersey; or (iv) the Company’s material breach of this Agreement. Notwithstanding
the foregoing, no Good Reason will have occurred unless and until (x) within
sixty (60) days following the occurrence of a Good Reason event, you provide the
Company with written notice specifying the applicable facts and circumstances
underlying such finding of Good Reason, (y) the Company fails to correct the
circumstances set forth in your written notice within thirty (30) days of
receipt of such notice, and (z) you resign based on such Good Reason within
thirty (30) days after the expiration of the Company’s cure period.

 

“Total Disability” means your substantial inability to perform your duties, with
or without reasonable accommodation, due to physical or mental disability which
continues for a period in excess of three (3) months, as determined by an
independent qualified medical practitioner of an appropriate specialty,
acceptable to the Company and to you, or in the event the Company and you are
unable to agree on the appointment of such medical practitioner, a three (3)
member panel of medical practitioners, one of whom shall be selected by the
Company, one of whom shall be selected by you, and one of whom shall be selected
by the other two medical practitioners.

 

 -6- 

 

 

Governing Law - This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Modifications and Waivers - No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by you and by an authorized Company
officer (other than you). No waiver by either you or the Company of any breach
of, or of compliance with, any condition or provision of this Letter Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

Entire Agreement - This Agreement supersedes all prior agreements and
understandings between you and the Company, oral or written, on the subject
matter herein. No amendment, modification, termination or attempted waiver shall
be valid unless in writing, signed by the party against whom such amendment,
modification, termination or waiver is sought to be enforced.

 

The terms and conditions of your employment shall, to the extent not addressed
or described in this Agreement, be governed by Interpace’s Policies and
Procedures Manual and existing practices. In the event of a conflict between
this Agreement and the Policies and Procedures Manual or existing practices, the
terms of this Agreement shall govern.

 

Taxes - All amounts payable under this Agreement shall be subject to any and all
applicable taxes, as required by applicable federal, state and local laws and
regulations.

 

Severability - The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

 

Counterparts - This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one agreement.

 

Representation - You acknowledge that you have read and fully understand the
contents of this Agreement and knowingly and voluntarily execute it after having
had an opportunity to consult with legal counsel as you deem appropriate.

 

We look forward to your joining the Company. Please acknowledge your acceptance
of the terms of your employment as stated in this Agreement by signing below and
return an original signed copy to me.

 

Date of Signature: Agreed to and Accepted:       01/29/2020 /s/ Fred Knechtel  
Fred Knechtel, Executive       Date of Signature: INTERPACE BIOSCIENCES, INC.  
    01/29/2020 By: /s/ Jack. E. Stover     Jack E. Stover, President and CEO

 

 -7- 

 





 

EXHIBIT A

 

FORM OF SEVERANCE AGREEMENT AND GENERAL RELEASE

 

[Intentionally omitted]



 







   

 





 

EXHIBIT B

 

FORM OF CONFIDENTIAL INFORMATION, NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETE,
AND RIGHTS TO INTELLECTUAL PROPERTY AGREEMENT

 

[Intentionally omitted]





 

   

 

 

